DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 31 March 2022.  Claims 1-15 and 17-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-21 allowed.
The following is an examiner’s statement of reasons for allowance: the Appeal Decision of 24 November 2021 reversed the prior 35 USC 103 rejections of claims 1-15 and 17-21, and entered a new rejection under 35 USC 101 for claims 1-15 and 17-21.  The instant amendment is sufficient to overcome the 35 USC 101 rejection, as it pertains to a particular processing of a computing apparatus and usage of location services hardware to carry out the claimed methodologies.  The instant amendment recites elements similar in scope to those utilized in the prior version of the claims, and such elements remain sufficient to distinguish over the prior art utilized in the prior 35 USC 103 rejections for the reasons enumerated in the 24 November 2021 Appeal Decision.  A further search failed to yield any relevant results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145